Citation Nr: 1645334	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia



THE ISSUE

Entitlement to an annual clothing allowance.  



REPRESENTATION

Veteran represented by:  Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to September 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Decatur, Georgia (the Agency of Original Jurisdiction (AOJ)), which denied the Veteran's claim for a clothing allowance.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he wears a back brace and knee braces due to his service-connected lumbosacral spine disability and bilateral knee disabilities.  (It is noted that in his application, he referred only to his left knee condition, but later statements mentioned both knees.)  The Decatur VAMC denied his claim in May 2013 on the basis that the evidence did not show that due to service-connected disability he wore or used a prosthetic device or rigid orthopedic appliance that tended to wear out or tear clothing.  It was further noted that as the appliances have improved over the years, the Veteran's particular braces (i.e., the back and knee braces he was given) no longer qualified for clothing allowances; the stays on the side and/or back were covered and were designed to not cause wear or tear on clothing according to the manufacturer.  In the October 2013 statement of the case, the prosthetic representative at the Decatur VAMC noted further that the Veteran was issued an off-the-shelf lumbosacral orthosis post ridged back brace in February 2009 and two knee orthoses elastic braces, featuring covered aluminum joints, in October 2009 [the actual "delivery" date was in November 2009], neither type which had exposed joints or surfaces that would cause damage and wear/tear to clothing.  He also indicated that the braces had a "life expectance" of six to eight months and that the Veteran had not been provided any replacement braces since the initial braces were issued in 2009.  

In a November 2013 statement, the Veteran appeared to assert that he purchased a back brace himself to provide some relief for his disability and that he also used braces for his bilateral knee disabilities (he said he would contact his VA doctor to "ascertain a prescription" for these braces if needed).  He stated that he was enclosing a photocopy of his back brace, but upon review the copy seems to show only knee braces, specifically Donjoy Drytek brand, which appears to be the type he was issued in 2009 (as shown in a prosthetics record).  He claimed that he wore an appliance that met the regulatory requirements for a clothing allowance.  These assertions, albeit vague in terms of what type braces he wears and how they cause wear or tear on clothing, are considered to be competent and credible.  See 38 C.F.R. § 3.159 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board notes that the stated rationale for denial of the Veteran's claim -that the back and knee braces worn do not tend to cause wearing or tearing to clothing - does not take into consideration the statements by the Veteran to the effect that his medical devices cause wear and tear.  It is also not clear what braces the Veteran has been wearing and whether they are VA-issued devices.  In other words, the rationale provided for the denial does not adequately address the Veteran's lay accounts of wear and tear, and he has not clarified what type of braces (i.e., VA-issue or otherwise) are responsible for the wear and tear.  An examination of the Veteran was not conducted in connection with the instant claim, but one appears necessary to resolve the questions remaining.  

Although there is a VCAA letter in the claims file, it is not clear when it was issued.  Moreover, it appears that the letter explained, in an inadequate manner, the information and evidence needed to substantiate the claim for an annual clothing allowance (it merely states that the evidence needed for his claim would be evidence tending to show that his brace qualified as a ridged appliance).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran VCAA corrective notice of any evidence and information necessary to substantiate his claim for a clothing allowance in accordance with 38 C.F.R. § 3.810.  

2.  The AOJ should then arrange for a VA examination of the Veteran by an orthopedist.  The examiner is asked to describe the back brace and bilateral knee braces used by the Veteran, indicate whether they were prescribed or recommended for the service-connected low back and bilateral knee disabilities, and ascertain (and note for the record) the effect the Veteran's use of such braces have on his clothing.  The Veteran should be asked to bring to the examination his back and knee braces and items of clothing (if any are available) that have suffered wear and tear (or irreparable damage) as a result of his use of the braces (or if none are available, explain why that is so). 

The examiner should note the state of any garments brought to the examination for inspection, and consider the Veteran's lay statements (and if rejected as not credible, point to the clinical findings that support that conclusion).  The examiner should expressly note whether any of the Veteran's prescribed/recommended back and bilateral knee braces tend to wear or tear his garments.  If the response is that they do not, the examiner should explain how they would not tend to wear and tear clothing, particularly if the back brace is of the type made of rigid plastic (even if cloth-covered) and if the knee braces are elastic but featuring aluminum joints (even if covered).  

All opinions should include a clear rationale consistent with the evidence of record.  

3.  After the development requested above is completed, the AOJ should readjudicate the Veteran's claim for an annual clothing allowance.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

